 


 HR 2210 ENR: To designate the community living center of the Department of Veterans Affairs in Butler Township, Butler County, Pennsylvania, as the “Sergeant Joseph George Kusick VA Community Living Center”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 2210 
 
AN ACT 
To designate the community living center of the Department of Veterans Affairs in Butler Township, Butler County, Pennsylvania, as the Sergeant Joseph George Kusick VA Community Living Center. 
 
 
1.FindingsCongress finds the following: (1)Sergeant Joseph George Kusick of Bruin, Pennsylvania, was assigned to the command and control detachment of the 5th Special Forces Group (Airborne) of the Army during the Vietnam War.  
(2)On November 8, 1967, Kusick distinguished himself by exceptionally valorous actions while serving as a radio operator of a special forces reconnaissance team on a combat mission deep in hostile territory.  (3)During an enemy ambush, Kusick, though seriously wounded, refused aid and radioed the forward air controller to advise him of the critical situation.  
(4)While the team leader led a withdrawal to a landing zone, Kusick maintained contact with the controller and requested emergency extraction.  (5)Realizing the importance of having a radio operator on the ground to direct landings, Kusick refused evacuation by the first helicopter.  
(6)After the second helicopter was shot down, and in the midst of enemy fire, Kusick continued to maintain radio contact and called for a hoist extraction of the men still remaining on the ground.  (7)The last helicopter, which Kusick boarded, was shot down by intense Viet Cong fire and crashed in flames, resulting in Kusick’s death.  
(8)On December 22, 1967, Kusick was posthumously awarded the Silver Star Medal for gallantry in action.  (9)The citation to accompany the award of the Silver Star Medal stated that Kusick’s gallantry in action, at the cost of his life, was in keeping with the highest traditions of the military service and reflects great credit upon himself, his unit, and the United States Army.  
2.Sergeant Joseph George Kusick VA Community Living Center 
(a)DesignationThe community living center of the Department of Veterans Affairs in Butler Township, Butler County, Pennsylvania, shall after the date of the enactment of this Act be known and designated as the “Sergeant Joseph George Kusick VA Community Living Center”.  (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the community living center referred to in subsection (a) shall be deemed to be a reference to the “Sergeant Joseph George Kusick VA Community Living Center”.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
